 120DECISIONSOF NATIONALLABOR RELATIONS BOARDBaltimore Typographical Union No. 12,InternationalTypographicalUnion,AFL-CIOandThe A.S.Abell Company.Case 5-CB-1212January 9, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 16, 1972, Administrative Law Judge 1James V. Constantine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled a brief in reply to Respondent's exceptions andbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and finds merit in certain of Respondent'sexceptions.Accordingly, the Board has decided toaffirm only the rulings, findings, and conclusions oftheAdministrativeLaw Judgeas are consistentherewith.The complaint alleges and the General Counselcontends that Respondent violated Section8(b)(1)(B)of the National Labor Relations Act, as amended, inthat Respondent restrained and coerced the Charg-ing Party in the selection of its representative for thepurposes of collective bargaining or the adjustmentof grievances by fining Assistant Foreman MichaelQuinto, who was also a member of Respondent, asum of $41 for obeying a lawful work schedulingorder of the Charging Party by performing hissupervisory duties on a day the Respondent insistedshould be Quinto's day off. Respondent denies that ithas violated the Act but contends further that theBoard should defer decision in this case on groundsthat the question presented here is specificallycovered in the parties' collective-bargaining agree-ment,which contains a grievance and arbitrationprocedure which may be utilized to determine thedispute involved here. Respondent cites the Boardmajority decision inCollyer InsulatedWire, A Gulfand Western Systems Co.2The Administrative Law Judge found that Respon-dent violated Section 8(b)(1)(B) of the Act. HeiThe titleof "Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 1972.2 192 NLRB No. 150.SThe Administrative Law Judge did not have the benefit of our decisioninHoustonMailers Union No 36, affiliatedwith International Mailers Union(Houston Chronicle PublishingCompany),199 NLRB No. 69,which issuedsubsequent to his Decision In our view,Houston Chronicleis substantiallyfurther determined that the issue in the instant casedoes not revolve around the construction of acontractual provision and, therefore,Collyerwas notapplicable,We do not agree with the AdministrativeLaw Judge in the latter regard but, instead, concludethat the parties' collective-bargaining agreementcommits them to a procedure for resolving thisdispute during the period of the contract. As inCollyer,we believe that those contractually agreed-upon procedures should be afforded full opportunityto function.3The issue here is the propriety of fining asupervisor.Although that specific issue has not yetbeen submitted to the arbitrator,4 it is clear that,under the parties' contract, a grievance alleging thepropriety of Quinto's fine could have been filedunder section 19 of the contract and would besubject to the arbitration procedures under section20.Thus, sections 10 through 12 of the parties'contract states that authority and control shall bevested in the foreman or a similarly designatedperson. Further, section 19 states "No foreman shallbe subject to fine, discipline or expulsion by theUnion for any act in the performance of his duties asforeman when such action is authorized by thisAgreement." Section 20 gives either party the right tointerpret the contract, and if there is a difference ofopinion that difference shall be subject to review bythe grievance and arbitration procedures. In view ofthis language in the parties' agreement, and for thereasons stated inHoustonChronicle, supra,weconclude that the Company and the Union havecommitted themselves to settle this type of disputethrough the grievance and arbitration proceduresduring the term of their collective-bargaining agree-ment. Accordingly, we shall dismiss the complaintherein.We shall direct the parties in the present caseto the arbitration forum without prejudice to anyparty on the merits of the dispute, retaining jurisdic-tion only in the manner noted below:The Board retains jurisdiction over this disputesolely for the purpose of entertaining an appropriateand timely motion for further consideration on aproper showing that either (a) the dispute has not,with reasonable promptness after the issuance of thisDecision and Order, either been resolved by amica-ble settlement in the grievance procedure or submit-ted promptly to arbitration, or (b) the grievance orarbitration procedures have not been fair and regularparallel to the case under consideration and mandates the same resultreached therein.Although the Administrative Law Judge stated that this issue wassubmitted to arbitration,itisclear from a reading of the questionspropounded to the arbitrator that the issue of theproprietyof the fine wasnot raised.201NLRB No. 5 BALTIMORE TYPOGRAPHICAL UNION NO. 12or have reached a result which is repugnant to theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the complaint herein be,and it hereby is, dismissed, provided, however, that:Jurisdiction of this proceeding is hereby retainedfor the limited purposes indicated herein.MEMBER JENKINS,dissenting:Contrary to my colleagues, I would decide theunfair labor practice issues litigated in this case ontheir merits for the reasons set forth in explicit detailinmy dissents inCollyer InsulatedWire, supra,National Radio Company, Inc.,198NLRB No. 1,Houston Chronicle, supra,and related cases.Iagree with the Administrative Law Judge that thepivotal issue in this case is whether or not Quinto,who was a member of Respondent Union, is asupervisor within the meaning of Section 2(11) of theAct.The record fully supports the AdministrativeLaw Judge's findings that he is. Indeed, my col-leagues apparently agree with this finding since theyalsocharacterize the single issue here as "thepropriety of fining a supervisor."5It is uncontroverted that Quinto was fined by theRespondent for working during a period which theEmployer required him to work because, in theEmployer's view, it was necessary for the efficientoperation of its business. The Administrative LawJudge found that such conduct clearly restrained andcoerced the Employer in the selection of hisrepresentative for the purposes of collective bargain-ing in violation of Section 8(b)(1)(B) of the Act. AsMember Fanning and I pointed out in our dissent inHouston Chronicle, supra,and in the cases cited in theAdministrative Law Judge's Decision, this is neithera new nor a novel issue and has been passed on bythe Board in, innumerable cases involving 8(b)(1)(B)allegations. There is no contract interpretation issuein these facts; the definition of "supervisor" isstatutory, regardless of any contract definition, andthe fining is violative of Section 8(b)(1)(B) regardlessof any contract provision for mutual discussion oragreement about it. The impact of such restraint andcoercion, of course, is not lessened by the fact thatthe supervisor in question maintains membership inthe union.The Union's contention that the period worked bythe supervisor was, under the contract, worktime towhich a nonsupervisory employee was entitled, doesSMoreover, the Employerin its brief points out that one aspect of thedispute has gone to arbitration and the arbitrator has rendered his decisionagreeing thatQuintoisa supervisor and, therefore,not subject to theunion's restraintsas to workscheduling.In determiningthat Quinto is a121not convert the violation of 8(b)(1)(B) into a contractissue.The unlawful coercion was present in theUnion's fining of the supervisor, regardless of whatright other employees had under the contract to thework. Such contractual right is immaterial to thecoercion, and if any such right exists (an issue whichcould properly be determined in an arbitration), atmost it would mean that the Employer breached thecontract by making the assignment and might haveto reimburse the nonsupervisory employees. None ofthese matters has any bearing on the statutory issueof whether a union's fine of a supervisor for carryingout his employer's orders violates Section 8(b)(1)(B).Instead, my colleagues' use of these matters to deferto arbitration underCollyeronce again illustrateshow that principle undermines and defeats theprotection afforded by the Act.Additionally, this case illustrates the inability oftheCollyerprinciple to achieve the desirable ends itpurported to further. The industrial relations purposeto be served by "deferring" to arbitration, or thecommitment to the parties' collective-bargainingagreement to be fostered, is not discernible. The keyissue,Quinto's supervisory status, has been decidedby the majority, and only the subsidiary issuesremain as to the propriety of the Union's fine of thesupervisor in the circumstances here and the remedi-almeasures, if any, to be applied. The majority'sresult unnecessarily promotes litigation in anotherforum, contrary to their previously stated views thatsince they must perforce determine a part of thedispute they will decide the entire dispute to beresolved in a single proceeding.George Koch Sons,Inc.,199 NLRB No. 26. Also, in "deferring" to thearbitral processmy colleagues find it necessary toexamine painstakingly the collective-bargaining con-tract and interpret it in minute and time consumingdetail.In so doing they not only in fact havedetermined the question of arbitrability, but alsowhat specific provisions in the contract are applica-ble for the arbitrator to apply in deciding the issue.This hardly comports with the majority views statedinCollyerthat the deferral policy is to permit thecontractually agreed-upon procedures full opportuni-ty to function.For the foregoing reasons I am convinced that theissues involved in the above case are ripe fordecision, that the majority in fact, if it has not madethe decision, has directed the course it should take,and that deferral not only involves unnecessary timedelay and expense but also delegates to an arbitratorthe power to determine the statutory meaning of oursupervisor,itisnot clear whether the arbitrator basedhisdetermination onthe Board's statutory requirements or on criteria unrelatedto the Actwhichwe administer,such as merely the contractual agreement of the parties. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct. The Administrative Law Judge, in my opinion,has properly analyzed the evidence and appliedapplicable Board and Court precedents. I wouldadopt his Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This is an unfairlabor practice case litigated pursuant to Section 10(b) ofthe National LaborRelationsAct, herein called the Act. 29U.S.C. 160(b). It was commenced by a complaint issued onFebruary 28, 1972, by the General Counsel of the NationalLabor Relations Board, herein called the Board, throughtheActingRegional Director of Region 5 (Baltimore,Maryland), naming as Respondent Baltimore Typographi-calUnion No. 12, International Typographical Union,AFL-CIO. That complaint is based on a charge filed onJanuary 21, 1972, by The A. S. Abell Company.In substance the complaint alleges that Respondentviolated Section 8(b)(1)(B), and that such conduct affectscommerce within the meaning of Section 2(6) and (7), ofthe Act. Respondent has answered admitting some of theallegationsof the complaint but denying that it committedany unfair labor practices.Pursuant to due notice this case came on to be heard,and was tried before me, at Baltimore, Maryland, on April10 and 11, 1972. All parties were represented at andparticipated in the trial, and had full opportunity to adduceevidence, examine and cross-examine witnesses, file briefs,and offer oral argument. The General Counsel arguedorally at the close of the trial. Briefs have been receivedfromall partiesexcept the General Counsel.This case presents the followingissues:(1)Whether Michael Quinto is a supervisor within themeaning of Section 2(11) of the Act.(2)Whether Respondent, which fined Quinto, therebyrestrained and coerced the Charging Party, The A. S. AbellCompany, in the selection of its representative for thepurposes of collective bargaining or the adjustment ofgrievances.(3)Whether the Board should defer to arbitrationprocedures resorted to by the parties herein respecting thefining of Quinto.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.AS TO JURISDICTIONThe A. S. Abell Company, a Maryland corporation,owns and operates a television station, and publishes theSun newspapers, all in Baltimore, Maryland. Only its Sunnewspapers are involved in this case. During the yearpreceding the issuance of the complaint herein Abellreceived in excess of $1 million from the operation of itsnewspapers; it subscribed to interstate news services forwhich it paid a substantial sum of money; it publishednationally syndicated features for which it paid a substan-tialsum of money; and it purchased products andmaterials of substantial value from points located outsidethe State of Maryland. I find that Abell is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that it will effectuate the purposesof the Act to assert jurisdiction over Respondent in thisproceeding.II.THE LABOR ORGANIZATION INVOLVEDBaltimore Typographical Union No. 12, InternationalTypographical Union,AFL-CIO(herein called the Un-ion), is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The General Counsel's EvidenceCharles F. Hines is superintendent of the composingroom of the A. S. Abell Company, herein called Abell. Heis a member of the Union. As superintendent he supervisesthe setting, reading, correcting, and makeup of its dailyand Sunday newspapers. Said composing room, whichoperates three shifts each day, consists of "two generalcategoriesof news and ad" which, in turn, "are brokendown into six subdivisions which are proofreading,linotype, ITS, makeup, machinist, and ad compositors."The first or day shift employs about 180 persons, thesecond or night shift employs "close to 200", and the thirdor "lobster" shift employs between 70 and 80. Thusapproximately 450 to 453 are employed in the composingroom.Hines has threeassistantsuperintendents, all of whomare nonsalaried, one in charge of each shift. Under eachassistantsuperintendent is a news foreman and an adforeman. "Working [on each shift] in conjunction with thenewsforeman [are] a copy cutter, an assistant newsforeman copy cutter, TTS, head proof-reader, and a headmachinist." The ad foreman on each shift has 3 or 4assistants.All together said news foremen and ad foremen,plus theirassistantforemen, are 38 in number, and of these11or 12 are on the second shift. A description of theforegoingarrangement is setforth on the second page ofGeneral Counsel's Exh. 2. Eachassistantforeman is incharge of his department. Thus the copy cutter assistantforeman "is incharge of the linotype section," while the"assistantforeman head reader is in charge of the proofroom." Each foreman and assistant foreman also belongsto the Union.An assistant superintendent, who is answerable only toHines, is in charge of the operation of all of thedepartments and classifications in the composing roomduring one shift. Such assistant superintendents belong tothe Union. The news foremen,assistantnews foremen, andassistanthead foremen are directly under, and report to,theassistant superintendent of their shift.Assistantforemen on each shift report to the shift foreman of theirrespective departments.Michael Quinto, a member of the Union, is the copycutter assistant foreman on the second or night shift. Hewas promoted to this position in March 1971. In thiscapacity he "supervises and runs" the linotype section, said BALTIMORE TYPOGRAPHICAL UNION NO. 12section being made up of manually operated machines,TTS, and type-fed machines. Additionally, he cuts copysent down from the editorial department which has beendesignated for priority, so that it can be "set in the propertime limits."Also, he "sets up the style"and makes surethat the copy is properly marked for the operators to set.Between 40 and 47 employees report to Quinto. Includedin said group arelinotypeoperators,monitors of tapeperforated in the TTS room, the head bank man, the dumpman, the operator of the "Ludlow," four "boys" and four"girls."When he was appointed to assistant foreman,Quinto received an additional $3.65 a day or $19.60 aweek.His contract rate wages,to which this was added,were $200 a week. Thus his new wage was $219.60 a week.Among other things, Quinto can, and frequently does,"recommend"to the assistant superintendent that anemployee work overtime when this becomes necessary "toaccomplish the timely setting and correcting of such anewspaper."Such recommendations are accepted "99 outof 100 times."He also passes out timecards to hisemployees at his desk as each night shift starts and,concurrently with such distribution, assigns such employ-ees to a specific task. He makes such work assignments "onhis own."On at least three occasions he recommendeddisciplinaryaction againstemployees working under him.He also has authority to adjust "minor" grievances whichamount to complaints about work, "the heat of the room,the cleanliness of the machines"in "90 percent of thecases."Further, he may change an employee's lunch period andis the onlyone "who isallowed to verifythrough [his]signature on a time card" such employee's starting time,quitting time,and amount of overtime.He may assignsubstitutes for employees who arrive late to work, mayprevent such late employees from working "until allsubstitutes are hired," and may dock employees who comelate and then are assigned to work.Quinto receives"very littledirection"from Superintend-ent Hines or from the assistant superintendent of his shift."Mainly,the assistant news foremancopy cutter [Quinto]does run the operation in the linotype section,and with theminimum amount of interruption from anyone" exceptwhen he"encounters problems. . .out of the ordinary."Assistant foremen, one of whom is Quinto, attend"supervisorymeetings" where production problems arediscussed.Such assistant foremen also may act as substi-tutes for assistant superintendents who are absent for anyreason,including the time spent on vacations by suchassistant superintendents. And such assistant foremen areauthorized to exclude from the composing room anyonenot authorized to enter it.When Hines promoted Quinto to assistant news foremancopy cutter it became necessary to change the latter's daysoff from Monday and Friday to Wednesday and Saturdayof each week.Pursuant to practice,thiswas posted on thebulletinboardand the Union's chairman was also notifiedthereof 2 weeks before they became permanent.However,because "we were continually running past7 o'clock" onthe Sunday paper when "the deadline for the close of thatSunday paper is 6:25 p.m." On Saturday,Hinesmet withhis "bosses" to try to solve this situation. It was finally123decided about 2 weeks prior to August 28, 1971, toreschedule Quinto's days off to Sunday and Wednesday ofeachweek.Hines then "gave these to the [Union]chairman for proper posting." During such posting periodpriority or senior employees "under normal circumstances"could submit a "claim" to such days off.No claim for such days off had been called to theattention of Hines by about 1 p.m. on August 28, aSaturday, when Hines left the plant to attend a footballgame.When he returned home that same day both NewsForeman Bocklage and Quinto called Hines to say thatJosiah Manges, a linotype operator with greater seniority,had "bumped" Quinto for Sundays and Wednesdays off.Bocklage also stated that he had "received instruction"from the Union's acting assistant chairman,Ronald Smith,that Quinto was not to report to work on the days off ofManges,which were Wednesday and Thursday of eachweek. Hines told Bocklage, "We can't allow that."Thereupon Hines telephoned Acting Chairman SmiththatManges could not claim Quinto's off days becauseQuinto "was the supervisor,he was the assistant newsforemancopy cutter," and that Abell Company "could notoperateeffectively . . .withMike [Quinto] off onWednesday and Thursdays." But Smith insisted "that's theway itwas goingto be." This caused Hines to reply thatQuinto would have Sundays and Wednesdays off but thatManges could also have Sundays and Wednesdays off.Then Union Acting Chairman Alsruhe got on the phoneand stated that since Manges had seniority,only Mangescould have Sundays and Wednesdays off, and thatQuinto's claim would have to be reposted or Hines couldchoose a man with higher seniority to perform Quinto'swork.Hines refused this suggestionof Alsruhe, observingthat the Union was trying to tell management who shouldbe designated as a supervisor.The following MondayHinesdiscussed the problem withUnion Chairman Hynes. But the said chairman refused toaccede to the request of Hines. Hynes repeated his refusaltoHines on the next Thursday, adding that if Quintoworked on Thursday, "Quinto's day off, "Quinto wouldhave to be paid time and a half. Hines not only disagreedbut suggested that Hynes file a grievance "if you have anargument" on such stand taken by Hines.Soon Quinto was called into the meeting between Hinesand Hynes. During the discussion Hynes told Quinto thatifQuinto worked on Thursday without receiving time anda half "you will be under disciplinary action from theunion." Quinto answered that he would follow orders fromHines, "the boss." Admittedly Quinto was later fined bythe Union for working on Thursday without being paidtime and a half.The foregoing is a summary of the testimony ofComposing Room Superintendent Hines. He concluded byasserting that Quinto "would have the same responsibilitiesto run that [news copy cutter] department the same as if Iwere running it myself."In this connection the Union andAbell Company on April 7, 1971, signed a "Letter ofUnderstanding" describing the authority, among otherthings, of"assistants." (See G.C. Exh.2.)Quinto is one ofsuch assistants.Inmaterialpart said understandingprovides that:"(1)Assistantsmay be appointed by the 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice through the foreman (superintendent) to direct thework of the employees in the respective departments overwhich they are appointed. (2) Such assistants . . . shall berecognized as having the same responsibilities as theforeman (superintendent) for the orderly functioning oftheir departments, including the right to call attention todeficiencies in quality and quantity of work. If such asupervisor believes discipline is necessary, he shall notifythe foreman (Superintendent), and only the foreman(superintendent)may impose such discipline. (3) Ifdiscipline is necessary, the foreman (superintendent) is theonly one who has the authority to take disciplinary action.Michael Quinto also testified for the General Counsel.An abridgment of his testimony follows.Quinto, a member of the Union, has been "assistantnews foreman copy cutter," second shift, for The AbellCompany's Baltimore newspapers since April 1971. At thetime he was so appointed Quinto was informed bySuperintendent Hines "to handle the linotype department,the monitors, the copy boys, the copy girls, the dump bank,and the Ludlow bank. To supervise that area, to pass outcopy, to cut copy, to supervise the flow of work. And itwould be [Quinto's] responsibility for the functioning ofthis department." Quinto's pay was at the same time alsoincreased $3.95 a day "over scale." He also was required toand did attend meetings of supervisors. His principalfunction is to "see that the work flow is properly from theeditorial department into the linotype machines and backout."Between 40 and 50 employees report to Quinto. Amongthem are 33 to 35 linotype operators, a dump bank man, 2Ludlow bank men, 4 or 5 floor boys and floor girls. Hereports to Assistant Superintendent Nordbrook, Superin-tendent Charles Hines, and the news foreman.Quinto described his duties as "giving out time cards,assigning personnel to certain machines, assigning mymonitors," receiving copy from the editorial department,"getting out the daily classified," assigning copy, assigningemployees to machines according to the ability of suchemployees, transferring employees from one job toanother, and spending about 5 minutes a week "doing unitwork." He also may, and did, recommend disciplinaryactionagainstemployees and adjust lunch breaks.In addition, Quinto has trained some employees "tocover specific jobs," so that if an employee regularlyperforming one of these specific jobs is absent Quinto willassign one of those so trained to replace the absent one. Healso is responsible for training apprentices. Further, he isrequired to speak, and has spoken, to any employee whoseperformance may be inadequate and to employees "stand-ing around talking" when they should be working. Andemployees desiring to leave the composing room duringworking hours must obtain permission from him to do so.Quinto has handled many grievances of those workingunder him directly with the complaining employee. Hedoes not discuss such grievances with a union representa-tive.As an example, he mentioned that, when an employeecomplained that an assigned task was too arduous becausehis hand "was kind of deformed," Quinto took him off thatjob and "let him run a machine."Originally,Quinto'sdays off were Wednesday andSaturday of each week. However, when his services becameregularly needed on Saturday, Superintendent Hines askedhim to work on Saturday and take Sunday off. Afterconsulting his wife Quinto agreed to this new arrangement.Thereupon this change was "posted." Soon thereafter theUnion's acting chapel chairman informed Quinto that thelatter's "run was bumped [by employee Manges] and that[Quinto] had Wednesdays and Thursdays off."At first Quinto discussed this "bumping" with NewsForeman Bocldage. Soon thereafter Quinto talked toSuperintendent Hines, who told him to take Sunday andWednesday off as "posted." When Quinto reported forwork on the following Thursday, September 2, UnionChapel Chairman Hynes wanted to send Quinto home forthe day, claiming it was Quinto's scheduled day off, butSuperintendent Hines asked him to stay. When Quintodecided to stay and work, Hynes insisted that Quinto becompensated for time and a half. But Quinto worked thatday at straight time. As a result of working at straight timeon Thursday, September 2, the Union fined Quinto $41, aday's pay. It was paid by The Abell Company, hisemployer.B.Respondent's EvidenceThere was submitted to an arbitrator the propriety offining of Quinto. According to the Union, two questionswere propounded to him: (1) "under the terms of thecontract does the company have the right to scheduleassistants' off days without priority claiming," and (2) "isthe Company obligated to pay Michael Quinto time andone half for working on September 2, 1971?" According tothe Company the issues were: (1) "does the publisher havethe right to schedule the off days, work days, and startingtimes of its supervisors in accordance with its productiondemands," and (2) "whether the Union may properlydemand that the publisher pay Michael P. Quinto, asupervisor, overtime rates for a shift worked on Thursday,September 2, 1971, which was a straight time shiftaccording to the publisher's schedule?" Although thearbitrator, Samuel H. Jaffe, has heard the parties, he hasnot rendered his decision.Respondent's president, Theodore Kees, has worked for19 years in the composing room. Prior to becomingpresident he served as chapel chairman for 4 years. As suchchairman he represented the Union. He gave evidencesubstantially as follows.When an extra or substitute comes to work he firstreports to the chairman, who, in turn, checks to see that thesubstitute has a clearance, i.e., that he is in good standingwith a local of the Union's International. Then theforeman assigns him to work if the regular man on the jobhas not arrived on or before the starting time of that shift.In such instances the regular man who arrives late wouldnot go to work. But the copy cutter has no "role orfunction to play in this."Such chairman also handles grievances for employees.(In the opinion of Kees, employee gripes about workingconditions are not grievances and, therefore, would notcome to his attention.) He would then take up realgrievances with the foreman of that shift and, if it could BALTIMORE TYPOGRAPHICAL UNION NO. 12not be settled,itwould be presented by the chairman to thesuperintendent of the composing room.But the copy cutteratno time participated in the grievance discussions.Kees further insisted that"discipline has always comefrom the superintendent,"but "straw bosses,"like Quinto,will "take to the superintendent. . .disciplining people."Nevertheless such straw bosses do not participate "in thediscipliningprocedures,"and have never disciplinedanyone.A copy cutter,according to Kees,receives copy deliveredby copy boysand copy girls,and then "divides"such copy,.as to which machine it will go to."Then the operators ofsuch machines pick up such copy from the copy box. It isthe copy cutter's responsibility to assure"that the copyflows from his copy box around to the machines."Also, thecopy cutter tells each operator"which machine to takebecause he[the copy cutter]knows which machine isopen,"and directs each operator as to what type to set. Butthe foreman,and not the copy cutter,passes upon requestsof,and grants permission to, any employee desiring toleave the composing room.Kees has never known Quinto to change the workinghours of employees,or to adjust the hours of anyemployee,ordisciplineor reprimand any employee.Charles Alsruhe,a linotype operator for the employer fornearly 22 years,also testified for the Respondent. Histestimony may be abridged as follows. Prior to the adventof Quinto as a copy cutter,the copy cutter"would directyou to a machine[and] as to what work you were to workon specifically.If any disputes or grievances came up italways went to the senior on the floor at the time." Butwhen Quinto became a copy cutter Quinto "had beendirected by the office to assume authority and duties thathad never applied before,reprimanding and so forth."Alsruhe then described an incident in which he andQuinto became involved in a dispute as to whether theformer was properly performing his job.Because Quintoshook his finger "right up to my nose,"Alsruhe threatenedto "knock it down" if Quinto persisted in such action.SinceQuinto did not heed this admonition,Alsruhe"knocked down two or three times" the former's hand.Quinto then immediately told Foreman Bowen thatAlsruhe had struck him.SinceQuinto and Alsruhecontinued their argument and almost came to blows inBowen'spresence.Bowen submitted a written reportthereon to Superintendent Hines.The next day Hines heard the parties to the dispute, butall that he did was to tell Quinto and Alsruhe to keep awayfrom each other.NeverthelessHines also instructedAlsruhe to obey Quinto's orders.Although Alsruhe statedthat he would follow anybody's orders,he also added thathe "would not allow Mr.Quinto to reprimand me."However,"Mr. Hines differed on that point,"insisting thatQuinto"had the power to reprimand you." But AlsruhetoldHines that although Quinto could give orders toAlsruhe,Quinto could not reprimand or discipline him.Another linotype operator who testified for RespondentisCarl C.Newhaus.A conspectus of his testimony follows.Newhaus has also acted as copy cutter in the ad room,where the duties of a copy cutter are similar to those of acopy cutter in the news room.125Newhaus described the ad room's copy cutter's duties asfollows.Work, or copy,is placed in"different bins." Thenhe assigns"people to machines"and copy to persons insuch machines.Such operators then took the copy from thebins or boxes and set it.As a copy cutter Quinto hands outtimecards at the beginning,and receives them at the close,of his shift,assignsmen to machines,and is physicallypresent in the copy box where he cuts up and then placescopy in boxes for the operators of the machines. Such copyisbrought to Quintoby copy boysand girls.Quinto spendsabout 90 percent of his time in the copy box.Further,Newhaus never brought a grievance of his to acopy cutter but only to the superintendent or the foreman.Also, Quinto never"effected"the hours of work or thelunch periods of Newhaus, although Quinto has asked himseveral times if he wanted to work overtime.Each timeNewhaus declined such overtime work.When Newhausleftthefloor during working time,he asked for andobtained permission therefor from the foreman but neverfrom Quinto.At no time did Quinto reprimand anyoneexcept once he reprimanded Alsruhe and another timereprimanded McGraffin.Nor has Quinto ever transferredNewhaus from one classification to another,but hasassigned him to monitoring.However,monitoring"is partof the function of a linotype operator"and does notinvolve a different classification.Charles Blum, an employee in the composing room, alsotestifiedon behalf of Respondent.A synopsis of histestimony follows.Blum has also served as a part-timecopy cutter.When he acts as such"virtually the whole jobis cutting copy which is delivered to you by a tube boy [orgirl ], and sorting proofs."After cutting such copy which isso delivered,the copy cutter will occasionally mark it withthe kind of type to be used by the machine operators. Thenit is placed in regular bins and occasionally in the teletypebin. Ninety-eight to ninety-nine percent of a copy cutter'stime is spent on such bins or boxes, but on the day shift theforeman,and not the copy cutter,assigns employees tomachines or to monitoring.On the night shift Quinto has a"long list" of people whom he assigns to work.At times in the past Blum has served in variouscapacities representing the Respondent Union. But at notime did he as such representative have knowledge thatQuinto or any other representative handled or adjustedgrievances,or was "involved in disciplinary action of anytype" other than the Alsruhe case,or assigned overtime, oradjusted hours of work,or changed lunch periods.Overtime was assigned by the foreman as far as Blumknows.Nor did Blum receive any complaints, or griev-ances,or requests to leave the floor whenever he served asa copy cutter. In fact when Blum left the composing roomfloor he obtained permission to do so from the foreman orthe assistant superintendent.Finally, Blum asserted that the names of foremen andassistant foremen are posted pursuant to contractualrequirements.Quinto's name has been posted "on aschedule" as a copy cutter,"but never as an assistantforeman."Another witness for Respondent, Richard H.Popham,testifiedsubstantiallyas follows. Popham,a linotypeoperator on the first shift,also worked as a copy cutter for 126DECISIONS OF NATIONALLABOR RELATIONS BOARDabout a year on the second shift (being Quinto's immediatepredecessor)and served as assistant superintendent on thethird shift for 14 or 15 months.According to Popham, a copy cutter's duties start withcopy which is received from the tube drop and thenbrought to the copy box. Such copy is then "usuallydistributed to the proper place for production" on the basisof "first things first." In addition the copy cutter tells themen where he wants themto work;i.e., he"assigns them tomachines or the monitors."However,such assignments ofmen were "subject to a foreman coming in and making hisredirecting of where these people should work. We nevertook a solid stand as to where the man should work allnight.We left that to the foreman."Superintendent Hines expressly instructed Popham, "Donot argue with employees. That is the superintendent's jobor the foreman's job." In addition, Popham construed theforegoing directive of Hines as requiring Popham "to referany disciplinary action to someone over" Popham. In fact,Popham never recommended any disciplinary action, butatmost reported to the foreman that the foreman shouldget after an employee whose production seemed inade-quate.As copy cutter Popham never adjusted hours ofemployment of employees, or trained apprentices, orgranted employees permission to leave the composingroom, or docked employees for coming in late or leavingearly, or adjusted grievances; but he did give timecards toemployees.On cross-examination Popham asserted that "the extentof [his] authority" was to direct the work of the employees,and if anything "went wrong" the superintendent or super-visor would "crawl on their [the employees'] back .. .Iwas instructed [by Superintendent Hines] to prepare thework and see that the work was directed to be done."Respondent'sfinalwitnesswas George J. Hynes, asynopsis of whose testimony follows. Hynes, who isemployed in the composing room, is also the Union'scomposing room chairman. When Quinto showed up forwork on Thursday night, Hynes ascertained that Quintointended to go to work on that shift but would not becompensated at the overtime rate. In a conversation withSuperintendent Hines and Quinto, Hynes informed Quintothat since Quinto "was not supposed to work on a postedoff day, this is a time and a half day." Thereupon Hinesassured Quinto not to worry "about a thing. We will alltake care of it. The Company is back of you 100 percent."Thereupon Quinto stated that he would work at thestraight-time rate.Hynes further testified that employee Babbs offered toquit, rather than be fired, as a result of a written report andrecommendation to Hines by Assistant SuperintendentPaul Bowen, and that Hines approved this disposition ofthematter.But no recommendation by Quinto was"involved in the discussion between" Hines and Hynes ofBowen's report, and Hynes at no time was "involved withQuinto" regarding this incident.In addition, Respondent introduced in evidence a briefsubmitted by the employer in an arbitration proceedingaffecting the discharge of employee Fred J. Slack onNovember 24, 1967.In pertinent part said brief contendsthatThe copybox is essentially under the immediatejurisdiction of an employee known as a "copy cutter"who is in charge of seeing that thecopy is properlyrouted to the linotype machine required for eachparticularadvertisement.The copy cutter has nomanagement or supervisory status or function and hisauthority to route the work is ministerial at most ... .[seeResp.Exh. 21 it was clear also that on eachoccasion the copy cutter was merely a conduit to theForeman or Assistant Foreman. . . . (See Resp. Exh.2.)C.Concluding Findings and DiscussionPreliminarily it is well to mention that I have beenguided by certain principles of law in arriving at thefindingsrecited below. ThusI rulethat the burden of proofrests upon the General Counsel to establish the allegationsof his complaint by a preponderance of the evidence, thatthis burden never shifts to the Respondent at any time, andthat no onus is imposed upon the Respondent to disproveany of the allegations pleaded in the complaint.In addition I expressly rule that the General Counselmust substantiate his burdenof proof byaffirmativeevidence.And I further rule that the discreditingof any oftheRespondent'sevidence does not,withoutmore,constitute affirmative evidence capable of sustaining orsupporting the General Counsel's obligation to prove hiscase.N.L.R.B. v. Berggren,406 F.2d 239, 246 (C.A. 8);Guinanv.Famous Players,167 N.E. 235, 243 (Mass.) "Themere disbelief of testimony establishes nothing."N.L.R.B.v.Joseph Antell, Inc.,358 F.2d 880, 883 (C.A. 1). SeeCouncil of Bagel and Bialy Bakeries,175 NLRB 902,903. Ido not regardN.LR.B. v. Walton Manufacturing Co.,369U.S. 404,408, as announcing a principle inconsistent withthe foregoing.Uponanalyzing the entirerecordI am ofthe opinion,and find, that Quinto on Thursday, September 2, 1971, wasa supervisor within the meaning of Section2(11) of theAct; thatas suchsupervisor he had authority to adjustgrievances of composing room employees working underhim on the night shift of The A.S. Abell Company; thatRespondent fined Quinto for working at straight time onsaid Thursday as ordered by Abell; and that by levyingsaid fine Respondentcoerced Abell, an employer, in theselection of its representatives for the purposes of collectivebargaining or the adjustment of grievances.While thisultimate finding is derived from the entire record in thiscase, it also is based on the followingsubsidiaryfindings,which I hereby find as facts.1.It is undisputed,and I find,that the Union isrecognized as the exclusive collective-bargaining represent-ative of all employeesinAbell's composingroom. Themost recent collective-bargaining contract covering theseemployees expires on December 31,1972. (See Resp. Exh.2.)2.Quinto is copy cutter-news assistant foreman and isin charge of the linotype section of the second or nightshift.As such heis "delegatedto carry outmanagement'sinstructions.All employees working in[his] department are BALTIMORETYPOGRAPHICAL UNION NO. 12instructed to carry out any orders,given by [him],pertaining to the work in [his]department...:. (See G.C.Exh. 2.)In addition he is an "assistant. . .appointed .. .to direct the work of employees in the. . .departmentover which[he is] appointed. . . .Such assistant. . .shallbe recognized as having the same responsibilities as theforeman. . .including the right to call attention to thedeficiencies in quality and quantity of work.If such asupervisor believes discipline is necessary,he shall notifythe foreman. . .the foreman is the only one who has theauthority to take disciplinary action...." (See G.C. Exh.2.)Among other things Quinto "supervises and runs" thelinotype section,which employs 40 to 47 men on his shift.For this he is compensated an additional$3.65 a day or$19.60 a week.Additionally,he can and does recommendovertime when it becomes necessary;but the employeesselected for such overtime must be chosen by seniority, asprovided in the collective-bargaining contract, and mayturn down overtime when asked to work.Then again, healso keeps the timecards of those working under him anddaily directs employees what work to do;i.e.,makes workassignments.On at least three occasions he recommendeddisciplinary actions.He also has authority to adjust, andhas adjusted,minor grievances relating to working condi-tions,as distinguished from formal grievances pertaining tocontractual matters.Further,Quinto may exclude unauthorized personnelfrom the composing room, may change an employee'slunch period,may assign substitutes for employees whoarrive late to work,and may dock employees who come towork late.Finally,Quinto attends meetings of supervisorscalled by the superintendent and may act as a substitutefor foremen or assistant superintendents when suchpersons are absent from work for any reason.In making the findings outlined in this subsection, III C2, I have credited the General Counsel's witnesses andhave not credited Respondent's evidence to the extent thatitisnot consonant therewith. However, some of theRespondent's evidence is capable of a contruction consist-ent with the General Counsel's evidence, i.e., that copycutters prior to the advent of Quinto were invested withauthority to act as Quinto did but did not fully exercisesuch authority.In any event I find that the scope of authority ofQuinto'spredecessorswas expressly enlarged by anagreement between the Union and Abell on April 7, 1971.Consequently,although the authority of Quinto's predeces-sorsas"copy cutters-news" is relevant and has beenconsidered, in making the foregoing findings I have reliedmore on the evidence describing Quinto's actual authorityand his exercise of it,aswell as the latest written"understanding"of the Union and the employer as to thepowers of a copy cutter as delineated in G.C.Exh. 2. Infact the Union itself has construed G.C. Exh.2 to meanthat "these assistants[one of whom is the copy cutter-news] have the same responsibilities as the foreman for theorderly functioning of their department.Any assistant whobelieves disciplinary action should be taken must report tothe foreman,who alone may impose discipline."See Union127"Report of Meeting with Sun Management,"April 7, 1971,in evidenceas G.C.Exh. 3.A criticalanalysis of Quinto's duties convinces me, and Ifind,that he is a supervisor within the meaning of Section2(11) of theAct. Thus,it is clear that he is held out as asupervisor by his and the employees'Employer and "theemployees are instructed to do as they are told by him." Healso substitutes for his foreman and assistant superintend-ent, assigns work,transfers employees from one job toanother and from machine to machine based on prod-uctionneeds and his knowledge of the employees'capability to perform the work,may request employees towork beyond the normal workday,takes defective workback to the operator responsible,may recommend discipli-nary action against employees,and performsvery littleproduction work.Cf.WolverineWorldWide,Inc.,196NLRB No. 35. See,also,ToledoBlade Company,175NLRB 1072,1076-78,enfd.437 F.2d 55 (C.A. 6). Inaddition,he is responsible for the flow,quality,andquantity of the work flow of the men in the composingroom.SeeToledo Blade,supraat1076.Theforegoingqualitiesappurtenant to Quinto'swork are indicia ofsupervisory status.See the cases cited above in thisparagraph,andWashington Publishers Association,193NLRB No.167;CaliforniaNewspapers,193 NLRB No. 41.Moreover it is patent that Quinto is in chargeof 40 to 47men. If he is not a supervisor then these men would bewithout an immediate overseer.While not conclusive, thisfact indicates that it is not likely that an employer wouldfail to provide a responsible person to be in immediatecharge of so large a group and to make available to thegroup a representative of management to give themdirections.Respondent's brief argues with great sinceritythat copycutters are included in the unit, relying heavily on thecontract (see section 2, Resp.Exh. 1) in support of suchcontention, and deduces from this that Quinto is not asupervisor. However,said contract,which became effectiveon January 1, 1970, has to this extent been modified orsuperseded by the letter of understanding(G.C. Exh. 2) ofthe partiesdated April7, 1971. Page 2 of said letterexpressly recognizes that assistants may be appointed tosupervisory positions, that copy cutters are such assistants,and that copy cutters "are in charge of their respectivedepartments, and . . . are delegatedto carry outmanage-ment's instructions.All employees working in thesedepartments are instructed to carry out any orders"given,among others, by "copy-cutter-news."Accordingly, I amof the opinion, and find, that the 1970 contract is notcontrolling on this issue.3.It is undenied,and I find,that Quinto's off days wereoriginallyMonday andFriday,then later became Wednes-day and Saturday,and finally were set at Sunday andWednesday.It is patent, and I find,that Respondent didnot consent to Quinto's having Sunday and Wednesdayoff, that Respondent considered Quinto as having off thedays previously granted to employee Manges, i.e., Wednes-day and Thursday,and thatAbell didnot agree thatQuinto was to have Wednesday and Thursdayoff.Abellhas insisted that Thursday has been a regular working dayfor Quinto. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince admittedly Quinto was fined by Respondent foraccepting straight time,rather than time and a half, forworkingon Thursday,September2,1971 (the Unioninsisting that he worked on Thursday, his day off, and thusearned time and a half),the question then is whether suchactionby theUnion contravenes Section 8(b)(1)(B) of theAct. And I find that said fine does transgress this part oftheAct, as the fine restrains and coerces(SheetMetalWorkers' Local 361,195NLRB No. 65), Abell, anemployer,in the selection of his representatives for thepurposes of collective bargaining or the adjustment ofgrievances.The Newspaper Guild Erie Newspaper Guil4Local 187,196 NLRB No. 159;Columbia TypographicalUnion,193 NLRB No. 167;ToledoBlade,175 NLRB 1072;LB.E.W. Local 641,193NLRB No. 7;San FranciscoTypographical Union,192 NLRB No. 71, and 193 NLRBNo. 41. This is because Abell could not be coerced intodeciding when to grant Quinto days off.The foregoing conclusion is not affected by the fact thatAbell permittedits supervisorsto join the Union. This isderived from the rule that the company did not waive itsright to the protection of Section 8(bx1)(B) when itconsented to permit supervisory membership in the Union.Florida Power & Light Co.,193 NLRB No. 7;Toledo BladeCo., 175 NLRB 1072, 1080, enfd. 437 F.2d 55 (C.A. 6).Further, I am of the opinion that the Union may notdefend the imposition of a fine upon Quinto on the groundthat this action concerns internal union matters. ForSection 8(b)(l)(B) reaches internaldisciplinarymeasureswhich interfere with an employer's freedom to selectsupervisorypersonnel.San Francisco-OaklandMailersUnion No. 18 (Northwest Publications),172 NLRB 2173;CaliforniaNewspapers,192 NLRB No. 71;Toledo BladeCo., 175 NLRB 1072, 1081. As the Sixth Circuit held inToledo Blade, supra,437 F.2d at57,N.L.R.B. v. AllisChalmersMfg.Co.,388 U.S. 175, does not require acontrary result. To the sameeffect isN.L.R.B. v. NewMexico Carpenters,454 F.2d 1116, 1118, 1120 (C.A. 10).Nor can it be successfully contended that Quinto is not a"representative"of the employer to adjust grievancesbecause he handled only "personal grievances" or "gripes"and not "contractual grievances." For the Board has heldthat a supervisor who is empowered to adjust, or did in factadjust, "personal grievances", is a representative for thepurposes of adjusting grievances as contemplated bySection 8(bXl)(B).Toledo Blade, supra; Columbia Typo-graphical Union, supra.As found above, Quinto had thepower to, and did, adjust "gripes" or "personal grievances"but not "contractual grievances."4.Respondent earnestly urges that the complaintshould be dismissed subject to retention of jurisdiction bythe Board to determine the question whether resolution ofthis dispute within the grievance and arbitration provisionsof the collective bargaining contract has resulted in adecision repugnant to the Act, or alternately whether thearbitration procedures already invoked have been conduct-ed in a fair and regular manner.On this issue it relies onCollyer InsulatedWire,192NLRB No. 150. In myjudgment theCollyercase is not dispositive of this branchof the case and does not apply to the facts unfolded by therecord in this case.In the first place the Board expresslynoted inCollyer"We agree with Respondent's contention that this disputeis essentially a dispute over the terms and meaning of thecontract between the Union and the Respondent. For thatreason we find ment in the Respondent's exception thatthe dispute should have been resolved pursuant to thecontract and we shall dismiss the complaint."But I believethat,unlikeCollyer,the question in the instant case doesnot revolve around the construction of a contractualprovisionbut,rather,presents the issue of whetherQuinto's functions are comprehendedby the Act's defini-tion of a "supervisor."Manifestly whether Quinto may beregarded as a statutory supervisor cannot be ascertained byperusing or interpreting the contract.Instead his statuspresents a mixed question of law and fact entirely outsidethe languageof the contract.Secondly, inCollyerthe Board promulgated the principlethat "because this dispute in its entirety arises from thecontractbetween the parties, and from the parties'relationship under the contract,itought to be resolved inthemanner which that contract prescribes. We conclude... that the contract here made available . . . a fullyeffectiveremedy for any breach of contract whichoccurred."But Quinto's status depends upon applying astatutory definition to his duties, and, therefore, can hardlybe considered a contractual matter.Hence the fining ofQuinto may not be treated as a breach of contract forwhich an arbitrator is competent to give a remedy.Also, inCollyerthe Board announced that "disputes suchas these can better be resolved with special skill andexperience in deciding matters arising under establishedbargaining relationships than by the application by thisBoard of a particular provision of our statute." As notedabove, however, Quinto's status should be determined bythe application of a particular provision of the Act to hisauthority as a copy cutter and not "under establishedbargaining relationships."Finally, inCollyerthe Board insisted that "The questionof whether the Board should withhold its process arises, ofcourse,only[emphasis supplied]when a set of facts maypresent not only an alleged violation of the Act but also anallegedbreach of the collective-bargaining agreementsubject to arbitration . . . . The contract and its meaningin present circumstances lie at the center of this dispute."However, since the instant case does not present an allegedbreach of contract,so that the contract and its meaning donot lie at the core of the instant dispute,the principleenunciatedinCollyerdoes not become operative in theinstant case.Accordingly, for thereasons statedabove, I am of theopinion,and rule, thatCollyerdoes not control thedisposition of the instant case, and that,therefore, adecision in this case should not await the decision of thearbitrator.Norfolk Beer Distributors,196 NLRB No. 165,does not dictate a contrary conclusion. While I have placedno reliance on the facts mentioned in this sentence, I dodesire to point out that at no time did the Respondent seekto arbitrate the question of whether Quinto was properlyworking at straight time rates on theThursdayin questionbut, instead,elected to resort to a self-determinationthereof by fining him as found above. It is difficult to BALTIMORE TYPOGRAPHICAL UNION NO. 12understandwhy Respondentdidnot submit to anarbitratorthe issueof whether Quinto on that Thursdayshould havebeen compensated at regular rates or for timeand a half.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activity of Respondent set forth in section III,above,found to constitute an unfair labor practice,occurring in connection with the operations of Abelldescribed in section I, above,has a close,intimate, andsubstantial relation to trade,traffic,and commerce amongthe several States,and tends to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYAs Respondent has been found to have engaged in anunfair labor practice,I shall recommend that it be orderedto cease and desist therefrom and that it take specificaffirmative action,as set forth below,designed to effectu-ate the policies of the Act.In view of the finding that Respondent unlawfully finedQuinto,itwill be ordered to expunge all references on itsrecords to such fine and the proceedings resulting in suchfine,and notify Quinto and Abell in writing of such action.Itwill be also recommended that Quinto be reimbursed inthe amount of such fine paid to Respondent.While it istrue that said fine was actually paid by Abell,the fact isthat it was paid for and on behalf of Quinto. Anyarrangements regarding this payment between Quinto andAbell should not affect the remedy herein,i.e.,Respondentis liable to Quinto for any reimbursement contemplated bysaidremedy.Finally,itwillbe recommended thatRespondent post appropriate notices.Upon the facts developed by this record Respondent'sfining of Quinto does not in my opinion demonstrate ageneral disregard or hostility to the Act, and I so find.Accordingly,Ifind that a broad remedial order against129Respondent is not warranted.Rather,I find that it willeffectuate the policies of the Act to enjoin Respondentfrom repeating the type of unfair labor practice, con-demned by Section 8(b)(l)(B) of the Act, as to any ofAbell's supervisors.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section 2(5) of the Act.2.The A. S. Abell Companyis an employerwithin themeaning of Section 2(2) and is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.3.At alltimes material Mike Quinto wasemployed byAbell as copycutter-news on the nightshiftof itscomposing room,and as such was a supervisor and arepresentativeofAbell for the purpose of adjustinggrievances within the meaning of Section 8(b)(1)(B) of theAct.4.Quinto,as such supervisor and representative, is onewhom Abell is entitled to rely upon,and select, as arepresentative to adjust grievances within the meaning ofSection 8(b)(1)(B) of the Act.5.At allmaterial times Quinto too has been a memberof Respondent.6.By fining Quinto for obeying a lawful order of hisemployer in the regular performance of his work,Respon-dent restrained and coerced Abell, an employer, in theselection of its representatives for the purpose of adjustinggrievances.7.By restraining and coercing Abell in the manner setforth in paragraph 6, above,Respondent has engaged in anunfair labor practice within the purview of Section8(b)(1)(B) of the Act.8.The foregoing unfair labor practice is an unfair laborpracticewhich affects commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]